DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on July 1, 2022. Claims 75-81, 84-102 are pending in the application. Claims 84-96 have been withdrawn and claims 75-81 and 97-102 are being examined herein. 

Status of Objections and Rejections
The rejection of claims 82 and 83 is obviated by Applicant's cancellation.
All rejections from the previous office action are withdrawn in view of Applicant's amendment.  
New grounds of rejection under 35 U.S.C. 102 and 103 are necessitated by the amendments.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


	

Claim(s) 75, 77, 79, 97-102 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goudberg et al. (US 2006/0070880) (provided in Applicant’s IDS of November 14, 2019).

Regarding claim 75, Goudberg teaches a method for quality control (controller can report an error or leak condition, para. [0044]) of a process performed on a sample (capillary electrophoresis of sample, para. [0022]), the method comprising: 
providing a plurality of capillaries (multi-capillary array 3, para. [0022]); 
providing a polymer solution (polymer storage container 25, para. [0027]); 
applying a pressure to the polymer solution and transferring at least a portion of polymer solution into the capillaries (polymer delivery pump 31, para. [0027], flow to capillary array 3, para. [0035]); 
while applying the pressure, measuring at least one parameter indicative of a sensed value of pressure over time to obtain pressure values (as polymer is pushed into the capillaries, the pressure in the polymer flow path will be reduced and the stepper motor 160 can start again until the pressure reaches 1000 psi, at which point the stepper motor 160 stalls, para. [0043]); 
performing an analysis on at least a portion of the pressure values (This process can be completed until the capillary fill operation is complete, para. [0043], the controller 150 can monitor the speed of the pump piston 102 to detect a leak condition, para. [0044]); and 
using the analysis to make a determination whether a capillary electrophoresis run for a sample should proceed (above threshold controller can stop the piston and report an error or leak condition, para. [0044], Fig. 8a, 8b, Step 845 if threshold speed is not exceeded (NO) then capillary electrophoresis is conducted step 865).
The limitation “and in response to a determination to not proceed with the capillary electrophoresis run, performing an action comprising one or more of: setting a flag; sending a warning signal; sending a service call signal; sending a check cartridge signal; closing a valve between a reservoir of polymer solution and a pump used to apply the pressure; or discontinuing transferring” is a contingent limitation since the prior limitation recites “using the analysis to make a determination whether a capillary electrophoresis run for a sample should proceed” which is open to the determination to proceed. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 211.04(II). Therefore, under a broadest reasonable interpretation, the recited steps are not required to be performed. 
Moreover, in the alternative and in the interest of compact prosecution, should it be seen that the action performed is not a contingent limitation, Goudberg teaches in response to a determination to not proceed with the capillary electrophoresis run, performing an action comprising one or more of: setting a flag; sending a warning signal; closing a valve between a reservoir of polymer solution and a pump used to apply the pressure; or discontinuing transferring since Goudberg teaches that if the threshold speed is exceeded in step 845 of Fig. 8a, then the piston is stopped and the leak or bubble condition is reported at step 850 and the run ends at Fig. 8b.


Regarding claim 77, Goudberg teaches wherein the analysis comprises determining whether the pressure values remained above a threshold value during a time period in which the pressure was applied (upon achieving a pressure in the polymer flow path of about 1000 psi, the rotational movement of the stepper motor 160 can be stopped, para. [0043]).

Regarding claim 79, Goudberg teaches wherein measuring the parameter indicative of a sensed value of pressure over time comprises measuring the parameter at a plurality of discrete times (as polymer is pushed into the capillaries, the pressure in the polymer flow path will be reduced and the stepper motor 160 can start again until the pressure reaches 1000 psi, at which point the stepper motor 160 stalls. This process can be completed until the capillary fill operation is complete, para. [0043]).

Regarding claims 97-102,  the limitations “the action performed is setting the flag” (claim 97), “the action performed is sending the warning signal” (claim 98), “the action performed is sending the service call signal” (claim 99), “the action performed is sending the check cartridge signal” (claim 100), “the action performed is closing the valve between the reservoir of polymer solution and the pump used to apply the pressure” (claim 101), “the action performed is discontinuing transferring” (claim 102) further refines the contingent limitation of claim 75. Therefore, under a broadest reasonable interpretation, the recited steps are not required to be performed.
Moreover, in the alternative and in the interest of compact prosecution, should it be seen that the action performed is not a contingent limitation, Goudberg teaches “the action performed is setting the flag” (claim 97), “the action performed is sending the warning signal” (claim 98), “the action performed is closing the valve between the reservoir of polymer solution and the pump used to apply the pressure” (claim 101), “the action performed is discontinuing transferring” (claim 102)  since Goudberg teaches that if the threshold speed is exceeded in step 845 of Fig. 8a, then the piston is stopped and the leak or bubble condition is reported at step 850.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goudberg et al. (US 2006/0070880) (provided in Applicant’s IDS of November 14, 2019) and further in view of Chien et al. (US 2001/0052460) (provided in Applicant’s IDS of August 13, 2020).
Regarding claim 76, Goudberg fails to teach wherein the analysis comprises determining a noise level in a trace representing the pressure values.
However, Chien teaches microfluidic systems that can be used for capillary electrophoresis (para. [0004]) wherein a pressure controller or controllers will often make use of signals from pressure sensors so as to provide a pressure feedback path (para. [0016]). Chien teaches to enhance the time response of the pressure control system, pressure controller may include pressure calibration data and the change of pressure from this calibration test may be stored in the program as calibration data (para. [0081]). Chien teaches a plot illustrating the reduced noise and enhanced flow control provided by the pressure control systems (Fig. 7B, para. [0099]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Goudberg to include determining a noise level in a trace representing the pressure values with a reasonable expectation of success of improving accuracy of the readings. 


Claim 78, 80, 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goudberg et al. (US 2006/0070880) (provided in Applicant’s IDS of November 14, 2019) and further in view of Desimas et al. (US 2018/0052138).

Regarding claim 78, Goudberg teaches wherein the sample comprises a sample solution comprising one or more biological molecules (one or more samples (such as sample 4 a) comprising, for example, one or more analytes such as DNA molecules, proteins and/or peptides, paras. [0030], [0057]), the method further comprising: 
while the sample solution is in the plurality of capillaries (samples such sample 4a is introduced into the capillaries 3a, paras. [0030], [0057]), 
detecting the one or more biological molecules (DNA fragments contained in the sample 4 a can be distinguished by labeling a primer or a terminator with a fluorescent substance, para. [0031], [0057]); 
Goudberg teaches a sample containing DNA fragments can be subjected to electrophoresis, and fluorescence from the sample can be detected in the course of electrophoresis, whereby DNA base sequencing can be carried out for determining the base sequence (para. [0058]) but fails to teach while detecting the one or more biological molecules, measuring current in one or more capillaries in which the biological samples are being moved by the current over time to determine a current trace; performing an analysis on the current trace; and performing an action based on the analysis on the current trace.
Desimas teaches a method of capillary electrophoresis for analytes such as nucleic acids (abstract)  wherein analytes can have an appropriate fluorescent dye label attached to the analyte such that the fluorescent dye can be detected in an electrophoresis apparatus (para. [0049]). Desimas teaches while detecting, measuring current in one or more capillaries in which the biological samples are being moved by the current over time to determine a current trace (measuring electrical current in a separation channel, electrophoresing a sample including one or more unknown analytes along the channel, Fig. 6, paras. [0058]-[0060]); performing an analysis on the current trace (processing the collected signal data via a method that employs the measured current as a variable, Fig. 6, paras. [0058]-[0060]); and performing an action based on the analysis (correcting for problematic issues, e.g., one or more errors, in the data during peak detection, para. [0058]-[0060]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to modify the method of Goudberg to include while detecting, measuring current in one or more capillaries in which the biological samples are being moved by the current over time to determine a current trace, performing an analysis on the current trace, and performing an action based on the analysis as taught by Desimas with reasonable expectation of refining data during peak detection and thereby improving usefulness of the electrophoresis run. 

Regarding claim 80, Modified Goudberg teaches wherein measuring current over time comprises measuring current at a plurality of discrete times (Desimas, Fig. 6).

Regarding claim 81, Modified Goudberg teaches wherein the analysis comprises determining a noise metric corresponding to signal noise in the current trace and further wherein performing an action based on the analysis comprises performing an action based on a value of the noise metric (Desimas, para. [0060], for every new sample, its own electric current sum for every point can be calculated and the time value for that point for that sample can be adjusted to match the time value in the virtual or physical reference sample).

Claims 99 and 100 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goudberg et al. (US 2006/0070880) (provided in Applicant’s IDS of November 14, 2019) and further in view of Life Technologies Corporation, Applied Biosystems 3500/3500xL Genetic Analyzer User Guide, 2010 (hereinafter “Life Technologies”). 

Regarding claim 99, in the alternative and in the interest of compact prosecution, should it be seen that the action performed is not a contingent limitation the following rejection is put forth. 
Goudberg teaches stopping the piston and reporting the condition and then ending the run (Figs. 8a, 8b) but fails to teach the action performed is sending the service call signal. 
Life Technologies teaches that when error messages are received such as leak detected during polymer delivery or leak detected during bubble compression and the run aborts, there are few suggested actions including checking for evidence of leaks, checking the buffer-pin valve or run the fill array with fresh polymer to cure the possible causes of the errors (p. 308, middle). Life Technologies further discloses that when there various other symptoms such as no signal (p. 301-303), fluid does not move through the pump (p. 313) or unforeseen events (p. 299, top), that a call should be made to the system representative. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Goudberg to include sending service call signal as taught by Life Technologies because doing so would facilitate curing the causes of an error aborting the run. 

Regarding claim 100, in the alternative and in the interest of compact prosecution, should it be seen that the action performed is not a contingent limitation the following rejection is put forth. 
Goudberg teaches stopping the piston and reporting the condition and then ending the run (Figs. 8a, 8b) but fails to teach the action performed is sending the check cartridge signal.  
Life Technologies teaches a user guide for analyzer for performing capillary electrophoresis and integrated software for instrument control, data collection, quality control, and basecalling or sizing of samples (p. 1).  Life Technologies teaches that when error messages are received such as leak detected during polymer delivery or leak detected during bubble compression and the run aborts, there are few suggested actions including checking for evidence of leaks, checking the buffer-pin valve or run the fill array with fresh polymer to cure the possible causes of the errors (p. 308, middle). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Goudberg to include sending a check cartridge signal as taught by Life Technologies because doing so would facilitate curing the causes of an error aborting the run. 


	
Response to Arguments
In the arguments presented on page 11 of the amendment, the applicant argues that setting a flag, sending a warning signal, sending a service call signal, sending a check cartridge signal; closing a valve between a reservoir of polymer solution and a pump used to apply the pressure, and discontinuing transferring are not found in Goudberg.
Examiner respectfully disagrees. The limitation is a contingent limitation since method is open to a determination to proceed with the capillary run which is taught by Goudberg. In any case, Goudberg teaches in response to a determination to not proceed with the capillary electrophoresis run, performing an action comprising one or more of: setting a flag; sending a warning signal; closing a valve between a reservoir of polymer solution and a pump used to apply the pressure; or discontinuing transferring since Goudberg teaches that if the threshold speed is exceeded in step 845 of Fig. 8a, then the piston is stopped and the leak or bubble condition is reported at step 850 and the run ends at Fig. 8b.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARIS R. KESSEL
Primary Examiner
Art Unit 1699



/MARIS R KESSEL/Primary Examiner, Art Unit 1699